Citation Nr: 0701351	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  02-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 RO rating decision.  The 
appellant filed a notice of disagreement (NOD) in April 2002, 
and the RO issued a statement of the case (SOC) in October 
2002.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 
2002.  The surviving spouse in the October 2002 VA-9 stated 
that she "will make a decision regarding a hearing at 
another time".

In a June 2002 5103 letter, the RO advised the appellant that 
she did not file a service connected claim for the cause of 
the veteran's death; but filed a widow's pension claim which 
was denied in April 2002.  The RO advised the appellant that 
they could not accept the April 2002 NOD, but that they would 
accept a May 14, 2002 statement in support of claim as the 
original claim for service connection for the cause of death 
claim.  However, the RO in the October 2002 SSOC accepted a 
November 13, 2001 VA Form 21-534 as the original claim for 
service connection for the cause of death claim and 
adjudicated the claim on the merits.

In February 2006, the appellant through her representative 
filed a motion requesting a hearing before a traveling member 
of the Board.  The document was not associated with the 
claims file.  A February 23, 2006 Board decision denied the 
veteran's claim for service connection for cause of death.

In March 2006, the Board granted the appellant's motion 
requesting a hearing before a traveling member of the Board 
at the Houston, Texas RO.  In April 2006, The Board remanded 
the case to the RO to schedule a hearing before a traveling 
member of the Board and vacated the February 2006 Board 
decision that denied service connection for cause of death.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the Houston, Texas RO.  A 
transcript of that hearing is associated with the claims 
file.  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran died on December [redacted], 1999.  According to the 
death certificate, the immediate cause of death was 
cardiogenic shock due to or as a likely consequence of acute 
myocardial infarction (MI).

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  There is no medical evidence or opinion linking the 
cardiovascular conditions that caused the veteran's death to 
his military service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

In a June 2002 pre-rating notice letter, the November 2002 
post-rating notice letter, and the Appeals Management Center 
(AMC) letter dated August 2004, the RO notified the appellant 
and her representative of the criteria for establishing 
entitlement to service connection for Dependency and 
Indemnity Compensation (DIC).  The June 2002 letter explained 
the type of evidence needed to establish each element of a 
service connected death benefits claim, to include cause of 
death, an injury, disease or other event in service, an event 
suffered in service causing injury or disease, or a 
relationship between the cause of death and the injury, 
disease, or event in service; the evidence that had been 
considered up to that point; and the basis for denial of the 
claim.  

In the August AMC letter, the RO advised the appellant that 
the AMC would be developing additional evidence regarding the 
appeal recently remanded by the Board.  The letter informed 
the appellant of how long the appeals process would take, 
evidence requested, and what evidence must show to support 
the claim.  The appellant was requested to identify any 
medical providers or other entities potentially having 
relevant records.  Additionally, the appellant was advised of 
the evidence of record and the evidence still required to 
substantiate the claim, discussed the respective duties of VA 
and the appellant in obtaining specific types of evidence, 
and provided a point of contact for assistance for developing 
the claim on appeal.

After each letter, the appellant and her representative were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the June 2002 pre-rating notice 
letter, the November 2002 post rating notice letter, and the 
August 2004 AMC letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies; 
requested that the appellant identify and provide the 
necessary releases for any medical providers from whom she 
wanted VA to obtain evidence for consideration.  Also, in the 
June 2002 letter the RO invited the appellant to tell about 
any additional information that she wanted VA to obtain.  
Specifically, in the November 2002 letter, the RO notified 
the appellant that the names, addresses, and dates the 
veteran received treatment for his heart condition or 
hypertension within one year of separation from service was 
needed.  VA Forms 21-4142 were enclosed with instructions for 
completion and submission.  The appellant was invited to 
submit additional relevant treatment records that would 
assist in supporting the claim.  The RO offered to make 
reasonable efforts to obtain records for which the appellant 
provided names, addresses, and sources of the information.

In the August 2004 notice letter, the appellant was advised 
that the AMC would request medical records from any VA 
Facility that treated the veteran, and private physicians or 
facilities that had treated the veteran.  The appellant was 
provided with VA Form 21-4142.  Specifically, the appellant 
was instructed to furnish the full name and address of the 
facility that performed an autopsy protocol and the veteran's 
final hospital summary.  The appellant was advised that "if 
there is any other evidence or information that you think 
will support your appeal, please let us know.  If the 
evidence is in your possession, please send it to us".

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).   As indicated above, the 
appellant has been notified of what is needed to substantiate 
her claim, and afforded several opportunities to present 
information and/or evidence in support of the claim, which 
she has done.  As a result of the August 2004 remand and RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the claim on appeal.  After the most recent RO 
notice letter in August 2004 (which, substantially completed 
VA's notice requirements), the RO gave the appellant further 
opportunities to furnish information and/or evidence 
pertinent to the claim on appeal.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the appellant notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate her claim; as a result of these efforts, service 
medical records, private medical records, and VA medical 
records have been associated with the claims file.  The RO 
requested medical records from Wilford Hall Medical Center, 
Randolph Air Force Base (AFB), inpatient clinical records 
from Landstadl Germany and Saudi Arabia, treatment records 
from Clark AFB, Ft. Sam Houston, and Lackland AFB.  The NPRC 
searches reported that the aforementioned medical records 
were not located.  The RO also arranged that a VA examiner 
review the claims folder and render an opinion on the matters 
specified in the August 2004 remand.  That July 7, 2005 VA 
examiner's opinion is associated with the claims file.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with 
either claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for cause 
of the veteran's death.

II.  Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or was aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In the instant case, the veteran died on December [redacted], 1999.  
His death certificate indicates that, the immediate cause of 
death was cardiogenic shock due to or as a likely consequence 
of acute MI.  The death certificate reflected that tobacco 
use did contribute to the veteran's death and alcohol did not 
contribute to the veteran's death.  No autopsy was performed.

The appellant asserted in her August 2006 Board hearing that 
the veteran was diagnosed with diabetes mellitus in September 
1987 and diagnosed with hypertension in September 1989.  She 
further asserted that the veteran complained of shortness of 
breath and chest pain during the period of 1989 to 1991.  

The appellant contends that the veteran's cardiogenic shock 
due to acute MI was caused by his military service, and that 
service connection for the cause of his death is thus 
warranted.

The record reflects that, during the veteran's lifetime, 
service connection was not established for any disability, to 
include any cardiovascular disability or diabetes mellitus.  
Nonetheless, the Board must still consider the pertinent 
evidence in light of the governing legal authority to 
determine whether, for purposes of establishing entitlement 
to service connection for the cause of the veteran's death, a 
medical relationship between the veteran's death and his 
military service is established.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be presumed for certain chronic 
diseases, such as  diabetes mellitus and cardiovascular 
disease, to include hypertension, that become manifest to a 
certain degree (10 percent for cardiovascular disease) within 
a prescribed period following  termination of active service 
(one year for cardiovascular disease); this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the veteran's service medical records (SMRs) reveal 
that on periodic medical examinations during the period of 
March 1984 to May 1992, the veteran's blood pressure (B/P) 
readings ranged from 104/64 to 135/79.  For the period 
January 1970 to December 1996, all urine chemistry tests were 
negative for sugar.  Additionally, blood glucose levels in 
February 1984 and April 1985 were 79 mg/dL and 95 mg/dL 
respectively.

SMR electrocardiogram (EKG) reports for the period June 1970 
to May 1992 were reportedly normal with a July 1984 EKG 
report of regular sinus rhythm (RSR) and intraventricular 
conduction defect (delay)(IVCD), otherwise normal.

In January 1970, March 1984, December 1980, and January 1989 
in-service periodic physical examination reports describe the 
veteran's heart, vascular, and endocrine systems as 
reportedly normal.  EKGs on the examinations were reported 
within normal limits (WNL), normal sinus rhythm (NSR), with 
reported IVCD in March 1984.  The veteran's B/P ranged from 
110/76 to 132/90.  Urinalyses were negative for sugar and a 
serum glucose value was 79 mg/dL in March 1984.  The 
veteran's cholesterol level ranged from 206 mg/dL to 250 
mg/dL, and hypercholesterolemia not considered disabling 
(NCD) was diagnosed.  

A July 1970 dental patient history record notes the veteran 
negative for hypertension, heart disease or condition or 
angina pectoris with a good health status.

The veteran in his December 1980 report of medical history 
described his health as "excellent" and denied heart 
trouble.  

A July 1982 episode of right upper quadrant chest pain 
described as off and on lasting 1 to 2 minutes, was diagnosis 
as right pectoral muscles spasm.  

The veteran underwent a Coronary Artery Risk Evaluation 
(CARE) in March 1984 and March 1989.  The March 1984 findings 
revealed that the veteran smoked 2 1/2 to 3 packs of cigarettes 
per day and that he was counseled on diet and lifestyle.  In 
March 1989, he again underwent a CARE evaluation and a risk 
intervention for elevated cholesterol and smoking were 
recommended.  The veteran refused the CARE program 
intervention plan which included the stop smoking program, 
B/P control program, change of diet/cholesterol program, and 
weight control program.

During the period April 1985 to October 1989, the veteran 
reported three instances of episodic chest pain described as 
intermittent.  Blood pressures during this period ranged from 
118/80 to 135/86.  The veteran in October 1989 complained of 
dry cough, reported smoking 3 1/2 packs of cigarettes per day 
for 15 years.  A history of alcohol abuse and nicotine 
addiction was reported.  

On the May 1992 separation examination, the veteran's heart, 
valvular, and endocrine systems were reported as normal.  The 
examiner reported the veteran to have a high sodium and 
saturated fat diet, hypercholesterolemia (NCD), and early 
COPD (NCD).  The examiner recommended a low saturated fat 
diet, regular exercise, annual physical examination, smoking 
cessation program, hearing conservation, and qualified the 
veteran for separation.  His urinalysis was reported as 
negative for sugar, normal heart and EKG, and B/P 118/92.  
The only potentially disabling condition recorded by the 
examiner was high frequency hearing loss of both ears.  The 
record reflects in item 19 that the only hospitalization of 
record was from January to February 1981 in an Alcohol 
Rehabilitation Program at Clark AFB.  Additionally, the 
veteran in his May 1992 separation report of medical history 
wrote, "I am in good health".  He also denied heart 
trouble, high or low B/P.  

There also is no medical evidence that any diabetes mellitus 
or cardiovascular disease, to include hypertension, was 
manifest, to any degree, during the first post-service year.  
Other than the December 1999 hospital records, no other 
medical records have been submitted or identified that 
establish that the veteran was treated for diabetes, heart 
disease or heart disorder prior to his death.

On December 15, 1999, the veteran's family reported that on 
that evening, he developed chest discomfort and sweating, and 
experienced a fainting spell at home.  Emergency medical 
personnel responded and transported him to Northeast 
Methodist Hospital, San Antonio, Texas.  Enroute, the veteran 
went into cardiac arrest and was defibrillated several times.  
The veteran arrived in the Northeast Methodist Hospital, San 
Antonio, Texas, emergency room in cardiac arrest, was 
diagnosed with acute inferior wall myocardial infarction with 
cardiomegaly and mild congestive heart failure (CHF) seen on 
x-ray.  He was intubated, a temporary pacemaker was inserted, 
and he was admitted to intensive care (ICU) in a comatose 
state.

The family members stated that he had no such past history 
and no previous complaints of fatigue or tiredness, and 
smoked three to four packs of cigarettes per day.  The family 
stated that on occasion in the past, he had been treated for 
hypertension.  The current and past medical history was 
reported as vague.  

C. B. Collins, M.D. in a December 16, 1999 renal evaluation 
report noted the veteran to be non-diabetic with hypertension 
for some time.  The veteran was reportedly in acute renal 
failure likely due to hemodynamic instability.

J. F. Seaworth, M.D. in a December 16, 1999 consult report 
assessed the veteran to have a history of hypertension, 
obesity, inactivity, smoking, and chronic lower extremity 
edema.  A 12-lead EKG initially showed IVCD with subsequent 
EKGs showing ventricular tachycardia with a sinus rhythm 
degenerating into 3rd degree heart block.  An intraortic 
balloon pump was inserted.  The veteran developed 
gastrointestinal tract bleeding.  X-rays revealed atelectasis 
of the left lung.

A December [redacted], 1999 echocardiogram (ECHO) showed status post 
(S/P) MI with cardiac arrest and right ventricular (RV) 
hypokinesis with no significant valvular disease or 
pericardial effusion; borderline left ventricular (LV) 
enlargement with an ejection fraction of 30 to 35 percent.  
The veteran expired on December [redacted], 1999 and his final 
hospital diagnosis was cardiogenic shock, secondary to acute 
inferior wall MI with renal failure, secondary to shock.  

The Frank M. Tejeca VA Outpatient Clinic examiner in a July 
7, 2005 file review opined after extensively reviewing the 
veteran's claims file, that there was not enough information 
in his military medical record or his interval medical 
records to provide a definite opinion as to whether the cause 
of his demise which was massive MI secondary to 
arteriosclerotic cardiovascular disease was specifically 
related to hypertension or cardiovascular disease encountered 
in the military.  He further stated that there was not enough 
material information available to make that decision of 
whether the veteran had hypertension or cardiovascular 
disease while he was on active duty.  His feeling from 
reviewing the material available was that hypertension and 
cardiovascular disease did not exist while the veteran was on 
active duty, but the process of arteriosclerotic 
cardiovascular disease was a process which developed after 
his release from the military. The examiner further stated 
that this was as accurate as he could express an opinion with 
the material available.

The record also presents no other basis of entitlement to the 
benefits sought.  In this regard, the Board points out that 
the record includes no medical evidence or opinion linking 
the cardiovascular disabilities that resulted in the 
veteran's death to his military service.  Significantly, the 
death certificate does not identify or implicate the 
veteran's military service as a factor in his death and 
neither the appellant nor her representative has presented or 
alluded to the existence of any competent evidence that does 
establish a relationship between the veteran's death and his 
military service.  

In addition to the documentary evidence, the Board has 
considered the appellant's contention that the veteran's 
cause of death was due to his military service.  However, as 
a layperson without the appropriate medical training and 
expertise, she  simply is not competent to render a probative 
opinion on a medical matter-such as whether there exists a 
medical relationship between the veteran's death from 
cardiogenic shock due to MI and his military service.  See 
Bostain v. West, 11 Vet. App. 124,  127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also 
Routen v. Brown,10 Vet. App. 183, 186  (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Under these circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt  
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


